DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Mar 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks page 10 line 3, filed 14 Mar 2022, with respect to the specification have been fully considered and are persuasive.  The objection of 12 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 8, filed 14 Mar 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 12 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 13, filed 14 Mar 2022, with respect to the claims 31, 32 and 34 have been fully considered and are persuasive.  The rejection of 12 Oct 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 11 line 3, filed 14 Mar 2022, with respect to the claims 7 and 28 have been fully considered and are persuasive.  The applicant argues that Sweatman fails to disclose creating or making perforations at each of the stages during fracture operations. The rejection of 12 Oct 2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jung (DE 102008009499) and/or Sweatman et al. (USP (USP 9,726,157).
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 37 been renumbered 57. Claim(s) 32 and 34 should depend from new claim 57.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “wherein each stage comprises a plurality of limited entry perforations, created during a fracturing operation through the casing and into the geothermal reservoir” in line 11. Claim(s) 8-18 depend from claim 7 and are also rejected under 112 first paragraph.
Claim(s) 3, 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim(s) 3 and 4 recite in line 1 – “wherein the pumping pressure is less than 90% of the fracture pressure”; however the parent claim recites “… by pumping a fracturing fluid under pressures in excess of the fracture pressure of the formation …”
It is unclear how the pumping pressure can simultaneously in excess and only 90% of the fracture. Correction or clarification is requested. It is noted that Jung discloses (¶0008 – “the heat transfer medium is circulated at flow rates of 10-200 l/s, in particular 30-100 l/s).
Dependent claim 11 recites “wherein the first well is an injection well”; however the parent claim recites “the first well having a heel and a horizontal producing section”. It is unclear how an injection well is producing. Clarification or correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (DE 102008009499).
Regarding claim 1, Jung discloses a method of providing optimized recovery of geothermal energy for a formation while reducing thermal breakthrough, the method comprising: 
selecting a formation (Figs. 1 or 7 ‘Z’) below the surface (Figs 1 or 7 ‘O’) of the earth, the formation comprising a geothermal heat source (¶0001 – ‘forming a geothermal circulation system in low-permeable rock’); 
selecting a first well (Figs 1 or 7 #1 – injection) and a second well (Figs 1 or 7 #2 – production) in the formation; 
wherein each well has a vertical section (Figs 1 or 7) and a non-vertical section (Figs 1 or 7); 
hydraulically fracturing (Fig 4-6 and ¶0001 – “hydraulically generated crack system in the target underground area”) the formation by pumping a fracturing fluid under pressures in excess of the fracture pressure of the formation to generate (¶0025 – “After a large number of cracks have been produced”) a plurality of perforations (Figs 1 or 7) in a side wall in the non-vertical section of the first well, the second well or both wells; 
wherein a substantially uniform tortuous flow path is established (¶0025 – “a hydraulic connection is created in the area where the production well #2 intersects with the cracks #4 [from the injection well], so that the geothermal circulation system is functional”) between the first well [Figs 1 or 7 #1] and the second well [Figs 1 or 7 #2]; 
wherein the substantially uniform tortuous flow path can transmit (¶0008 – “The heat transfer medium, usually water, can now be injected via the injection well and removed via the production well. The heat transfer medium is circulated at flow rates of 10-200 l/s, in particular 30-100 l/s. With circulation rates of 100 l/s and a rock temperature of 160º C, a geothermal power plant with an output of approx.. 4 MWel are operated.” – it is noted that one l/s is equal to one Kg/s) more than 40 Kg/s (kilograms of fluid /second) of a heat recovery fluid from the first well to the second well.  
Claim(s) 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweatman et al. (USP 9,726,157).
Regarding claim(s) 29, Sweatman discloses a method to achieve even flow in fractures distributed across two or more stages (locations of flow control devices #116 or 118) of a borehole (Fig 2) having vertical and horizontal sections, the method comprising: 
selecting a horizontal section (#206a) of a borehole in a reservoir (#102) containing a natural resource (Col 2 line 13 – “wherein each production sub-zone is selectively accessed in order to extract heated working fluid therefrom and thereby provide a corresponding supply of heated working fluid to the surface”); 
wherein the selected horizontal section defines a length and comprises a series of hydraulic fracture treatment stages (#116 or 118); 
defining a plurality of perforation clusters (Fig 2 #120x) along the length of the selected horizontal section, 
wherein each perforation cluster has a series of perforation holes (interpreted as cracks within the formation) that cause a friction pressure drop when fluid flows through; and 
optimizing (Col 7 line 35 – “one or more of the flow control devices #116, 118 may be a thermally-controlled or pressure-controlled flow device configured to autonomously open or shut upon being exposed to a predetermined temperature or pressure” and “one or more of the injection and production flow control devices #116, 118 may be selectively opened and/or closed in order to regulate the circulation of the working fluid through the production zone #113 and thereby ensure a steady and continuous production of heated working fluid from the corresponding production sub-zones #120x” – Col 14 line 56) the friction pressure drop across each cluster within an individual treatment stage (#116 or 118) based on the flow conditions during long-term operations (Col 7 line 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 7-10 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung alone.
Regarding claim(s) 2 and 5, Jung discloses (¶0005 – “a double packer guided on a pipe string is preferable used to generate the crack, which allows the hydraulic separation of a short borehole section and via which water can be pressed in a targeted manner into the separated borehole section. By moving the double packer, the desired spacing and number of cracks can be created one after the other. Thus, a multi-crack system can be implemented in the target underground area in a way that can be planned by engineers”); and (¶0011 – “Since each crack in crystalline or crystalline-like rocks usually only allows for flow rates of 1 to 10 l/s at acceptable pressure differences, at least 10 cracks, preferably 20-50 cracks, should be provided for a desired total flow rate of the preferably 100 l/s”).
Jung does not explicitly disclose wherein a first and second stage have from 3 to about 20 perforations each and wherein the number of perforations in the second stage is different from the number of perforations in the first stage”
It would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the invention of Jung by duplicating the cracked zone (Fig 1 ‘N’); since duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In addition, regarding claim 5, the duplicated cracked zones each are presented with a range of cracks and should not be considered to limited to equal numbers per zone.
Regarding claim 7, Jung discloses a limited entry perforation (LEP) geothermal energy system, the system comprising: 
a first well (Figs 1 or 7 #2 – producing well) extending from above a surface (Figs 1 or 7 ‘O’) of the earth into the earth and into a formation (Figs 1 or 7 ‘Z’ – target zone) containing a geothermal heat source (¶0002 – “poorly permeable rocks of the deep underground are by far the largest geothermal resource”); 
a second well (Figs 1 or 7 #1 – injecting well) extending from above the surface [Figs 1 or 7 ‘O’) of the earth into the earth and into the formation containing a geothermal heat source defining a geothermal reservoir; 
the first well having a heel (Figs 1 or 7) and a horizontal producing section (Fig 1 #21), wherein the horizontal producing section comprises a casing (¶0025 – “After a large number of cracks have been produced [in the injection well #1] … the production well is drilled … to support the borehole section [Fig 1 or 7] #21, it can be equipped with a slotted casing or be provided with liners”) and extends into the geothermal reservoir; 
the second well extending (Figs 1 or 7) into the geothermal reservoir (Figs 1 or 7 ‘Z’); 
a producing section of the first well comprising a stage (Figs 1 or 2 ‘N’), wherein each stage comprises a plurality of limited entry perforations (#4), 
created (Fig 4 vs. 5 explained ¶0024) during a fracturing operation, through the casing (Fig 4 #13) and into the geothermal reservoir (Fig 1 ‘Z’, 5 or 6); 
a plurality of fracture zones (Fig 3) in the geothermal reservoir placing the stages of the first well [#2] in fluid communication with the second well [#1], at least one of the fracture zones associated (Fig 3 – associated is being interpreted as ‘in communication’ ¶0008) with at least one of the stages of the producing section of the first well [#2]; 
wherein the associated fracture zone defines (¶0008 – “the second well is drilled through the cracks, a sufficient hydraulic connection is usually created so that the geothermal circulation system consisting of the injection well, crack system and productional well is functional”) a tortuous fluid flow path for a heat recovery fluid through the geothermal reservoir; and, 
wherein the configuration (¶0005 – “the desired spacing and number of cracks can be created one after the other. Thus, a multi-crack system can be implemented in the target underground area in a way that can be planned by engineers”) of the perforations and the fracture zones provide a substantially uniform flow path (¶0010 – “this ensures that, despite the hydrodynamic pressure gradient occurring in the borehole section, the total flow rate is distributed more evenly over the individual cracks”) between the producing section and the second well.  
Jung does not explicitly disclose ‘a producing section of the first well comprising a plurality of stages (Figs 1 or 2 ‘N’), wherein each stage comprises a plurality of limited entry perforations (#4)’.
It would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the invention of Jung by duplicating the cracked zone (Fig 1 ‘N’); since duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 8 and 9, Jung discloses wherein the perforations in at least one of the stages is zero phased (¶0010 – “the angle of inclination of the borehole sections to the horizontal is preferably 0º to 60º, in particular 0º to 45º, in order to achieve the shortest possible intersection of each vertical individual crack with the borehole section”). 
Regarding claim 10, Jung discloses wherein the plurality of perforations in each of the stages defines a cluster (Fig 1 or 7 – interpreted as a cluster of cracks during fracturing).  
Regarding claim(s) 16 and 17, Jung discloses wherein the fracture zones are generated by hydrodynamic forces that crack subterranean formations experiencing different densities, phases and stresses.
It would have been obvious to one having ordinary skill in the art to realize that each of the individual zones would have different flow characteristics (flow rates).
Regarding claim 18, Jung discloses the system of claim 7; however does not explicitly disclose wherein the substantially uniform flow is characterize in part by having a flow across at least 85% of the perforations that is uniform.
Jung discloses wherein the substantially uniform flow is characterized in part by having a flow across at least 85% of the perforations that is uniform - (¶0010 – “this ensures that, despite the hydrodynamic pressure gradient occurring in the borehole section, the total flow rate is distributed more evenly over the individual cracks”) and (¶0005 – “the desired spacing and number of cracks can be created one after the other. Thus, a multi-crack system can be implemented in the target underground area in a way that can be planned by engineers”).
It is obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the flow rate, since the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 1 above, and further in view of Sweatman et al. (USP 9,726,157). 
Regarding claim 6, Jung discloses the method of claim 1; however does not explicitly disclose wherein the fracture fluid comprises a proppant.  
Sweatman teaches wherein the fracture zones comprise (Col 5 line 7 – fracturing techniques may or may not use propping agents) a plurality of proppants.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include proppants as taught by Sweatman in the method of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of potentially increasing the injectivity and productivity rates and otherwise helping to maintain the fractures open during production.
Claim(s) 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 7 above, and further in view of Sweatman.
Regarding claim(s) 12 and 13, Jung discloses the system of claim 7; however does not explicitly discloses wherein the fracture zones comprise a plurality of proppants; wherein the proppants define a proppant pack. 
Sweatman teaches wherein the fracture zones comprise (Col 5 line 7) a plurality of proppants, and as fracturing pressure is relieved “a proppant pack is formed” – instant specification ¶00127, as would be conventionally done. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include proppants as taught by Sweatman in the method of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of potentially increasing the injectivity and productivity rates and otherwise helping to maintain the fractures open during production.
Regarding claim 14, Sweatman of the combination discloses wherein the proppants comprise microproppants (Col 6 line 32 – “The working fluid can also include various flowable mixtures of solids, liquid and/or gases. For example, certain types of nano-sized particles mixed in fluids can significantly increase a thermal conductivity of a fluid”).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and Sweatman as applied to claim 13 above, and further in view of Nguyen (US 20060157243).
Regarding claim 15, the combination discloses the system of claim 13; however does not explicitly disclose wherein the proppant pack comprises a monolayer distribution of the proppant in the fractures.  
Nguyen teaches wherein proppants define a proppant pack and the proppant pack comprises a monolayer distribution (¶0011 – “proppant particulate used in the methods of the present invention should be capable of forming a partial monolayer in a fracture. The term partial monolayer refers to a high porosity pack of proppant particulates in a fracture”) within the fracture.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a monolayer distribution as taught by Nguyen in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of producing a high porosity pack of proppant particulates in a fracture in which the proppant particulates are widely space but are still capable of holding the fracture open.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Sweatman.
Regarding claim 28, Jung discloses a well system for the recovery of geothermal energy, the system comprising: 
an injection well (#1) in a geothermal reservoir (‘Z’) below a surface (‘O’) of the earth; 
a producing well (#2) in the geothermal reservoir; 
a fluid flow path (¶0008 – “the heat transfer medium, usually water, can not be injected via the injection well and removed via the production well”) through the geothermal reservoir and placing the injection well and the producing well in fluid communication, 
wherein the system is configured (¶0008 – “the heat transfer medium, usually water, can not be injected via the injection well and removed via the production well”) to flow a heat recovery fluid from the injection well through the reservoir and into the producing well; 
the fluid flow path comprising a plurality of fracture zones (Fig 3), wherein a majority of the fracture zones have different flow characteristic (¶0024 – “the hydraulic properties of the crack are determined by the pressure drop or by observing the return flow rate during depressurization”); and, 
the injection well comprising a stage (‘N’), wherein each of the stages has a predetermined perforation pattern , wherein the predetermined perforation pattern is based in part upon the flow characteristics of the fracture zones, wherein the predetermined perforation pattern is configured (¶0008 – “the hydraulic generated cracks, which are previously determined, for example, by geophysical measurement methods”) to be used to make perforations at each of the stages during fracturing operations; 
Jung does not explicitly disclose ‘a producing section of the first well comprising a plurality of stages (Figs 1 or 2 ‘N’), wherein each stage comprises a plurality of limited entry perforations (#4)’.
It would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the invention of Jung by duplicating the cracked zone (Fig 1 ‘N’); since duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Jung does not explicitly disclose wherein the system provides for a uniform temperature front of a heat recovery fluid through the reservoir between the injection well and the production well.  
Sweatman teaches “one or more of the flow control devices #116, 118 may be a thermally-controlled or pressure-controlled flow control device configured to autonomously open or shut upon being exposed to a predetermined temperature or pressure” – Col 7 line 35.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a uniform temperature front as taught by Sweatman in the system of Jung, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of autonomously triggering the closure or throttling of the particular production flow control device #118, such that the production of the low temperature fluid at that production flow control device ceases or at least slows.
Claim(s) 32, 34 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sweatman in view of Jung.
Regarding claim(s) 57, Sweatman discloses a method to achieve even flow in fractures distributed across two or more stages (locations of flow control devices #116 or 118) of a borehole (Fig 2) having vertical and horizontal sections, the method comprising: 
selecting a horizontal section (#206a) of a borehole in a reservoir (#102) containing a natural resource (Col 2 line 13 – “wherein each production sub-zone is selectively accessed in order to extract heated working fluid therefrom and thereby provide a corresponding supply of heated working fluid to the surface”); 
wherein the selected horizontal section defines a length and comprises a series of hydraulic fracture treatment stages (#116 or 118); 
defining a plurality of perforation clusters (Fig 2 #120x) along the length of the selected horizontal section, 
wherein each perforation cluster has a series of perforation holes (interpreted as cracks within the formation) that cause a friction pressure drop when fluid flows through; and 
optimizing (Col 7 line 35 – “one or more of the flow control devices #116, 118 may be a thermally-controlled or pressure-controlled flow device configured to autonomously open or shut upon being exposed to a predetermined temperature or pressure” and “one or more of the injection and production flow control devices #116, 118 may be selectively opened and/or closed in order to regulate the circulation of the working fluid through the production zone #113 and thereby ensure a steady and continuous production of heated working fluid from the corresponding production sub-zones #120x” – Col 14 line 56) the friction pressure drop across each cluster within an individual treatment stage (#116 or 118); however 
Sweatman does not explicitly disclose wherein a frictional pressure drop is based on the flow conditions during the hydraulic fracturing treatment.
Jung teaches (¶0024 – “after the crack has been created, the hydraulic properties of the crack are determined by the pressure drop or by observing the return flow rate during depressurization”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of determining fracture properties as taught by Jung in the method of Sweatman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of determining the formation fracture properties (e.g. frictional pressure drop, etc).
Regarding claim 32, Sweatman discloses wherein the natural resource is a hydrocarbon (Col 4 line 47 – “the formation #102 may be a former hydrocarbon-bearing formation” or Col 6 line 30 – “working fluid can include organic compounds such as hydrocarbons”).  
Regarding claim 34, Sweatman discloses wherein the natural resource is a geothermal resource (Col 2 line 13 – “wherein each production sub-zone is selectively accessed in order to extract heated working fluid therefrom and thereby provide a corresponding supply of heated working fluid to the surface”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        04 May 2022CE